NO. 06-15-0042-CR
                                06-15-0043-CR
                                06-15-0044-CR                          FILED IN
                                                                6th COURT OF APPEALS
                                06-15-0045-CR                     TEXARKANA, TEXAS
                                06-15-0046-CR                   9/1/2015 8:49:00 AM
                                                                    DEBBIE AUTREY
                                                                        Clerk
RICHARD DARBY III,                      §                ON APPEAL FROM THE
    Appellant                           §
                                        §             102nd JUDICIAL DISTRICT
VS.                                     §
                                        §
STATE OF TEXAS,                         §            COURT OF BOWIE COUNY
    Appellee                            §                           TEXAS




 MOTION FOR LEAVE FOR THE BELATED FILING OF APPELLEE’S
                        BRIEF


TO THE HONORABLE JUDGE OF SAID COURT:

      COMES NOW the State of Texas by and through her below named Criminal

District Attorney and for its Motion for Belated Filing of Appellee’s Brief states as

follows:

                                         I.

This case is pending from the 102nd Judicial District of Bowie County, Texas.

2. The case is styled State of Texas v. Richard Darby III, Cause Nos. 14F98-102,

14F133-102, 14F179-102, 14F252-102, and 14F180-102.
3. Appellant pled guilty to the charges of Evading Arrest with a Motor Vehicle, three

charges of Aggravated Robber, and Theft $1500-$20,000. The Appellant requested

the jury assess his punishment on the five charges. This appeal stems from the

Appellant’s trial on punishment. The jury assessed punishment at 10 years on the

Evading Arrest, 45 years on each of the Aggravated Assaults, and 2 years on the

Theft charge.

4. Appellant’s Brief was filed on June 4, 2015, making the State’s Brief originally

due on or about July 6, 2015.

5. The State has previously requested two extensions of time for filing a brief, which

made State’s Brief due on August 26, 2015.

7. Appellee has now completed Appellee’s brief, and requests leave of this Court for

the belated filing of the same. Appellee’s completed brief is filed simultaneously

with this Motion.

                                         II.

The Brief was not timely prepared in this matter due to the press of the business,

both trial and appellate. Said business includes, but is not limited to, the following

since Appellant’s brief was filed:

    Preparation of the State’s brief in Kevin Fahrni v. State of Texas, 06-14-

      00148-CR, which was due on June 17, 2015.

    Preparation for the pre-trial docket in the 5th District Court on June 15, 2015.
   In addition to the aforementioned work matters, the attorney for the State

    handling this appeal was out of the country on vacation from June 4-13, 2015.

   Preparation of the State’s brief in Reginald Reece v. State of Texas, 6-14-

    00192-CR, which was filed on June 22, 2015.

   Pre-trial meetings and preparation for the trial of State of Texas v. Delbert

    Sisemore, Aggravated Robbery, Burglary of Habitation, Possession of a

    Controlled Substance, during the week of June 22, 2015. Trial was held on

    June 30-July 1, 2015.

   Preparation and attendance at the pre-trial and trial dockets in the 5th District

    Court on June 29, 2015.

   Pre-trial meetings and preparation for the trial of State of Texas v. Delbert

    Sisemore, Aggravated Robbery, Burglary of Habitation, Possession of a

    Controlled Substance, during the week of June 22, 2015.

   Trial of State of Texas v. Delbert Sisemore was held on June 30-July 1, 2015.

   Pre-trial meetings and preparation for the trial of State of Texas v. Gary

    Carson, 14F0102-102, 14F0103-102, and 14F0161-102, Assault on a Public

    Servant (x3) on July 7-9, 2015.

 Preparation and attendance at the Trial dockets in the 5th District Court on July

    13, 2015.
   Trial of State of Texas v. Gary Carson 14F0102-102, 14F0103-102, and

    14F0161-102, Assault on a Public Servant (x3) was set for jury selection on

    July 14, 2015. The Defendant Failed to Appear and trial has been rescheduled

    for August 11, 2015.

   Preparation of the State’s Brief in Roderick Beham v. State of Texas, Cause

    No. 06-14-00174, which was filed on July 22, 2015.

 Attendance at the Advanced Criminal Law Continuing Legal Education

    Conference in San Antonio, Texas on July 26-31, 2015.

 Pre-trial meetings and preparation for trial in State of Texas v. Steven

    Lorance, 15F0323-005 on August 4, 2015. The case was resolved short of a

    trial at a hearing on August 7, 2015.

 Preparation and attendance at the Grand Jury proceedings on August 20, 2015.

 Preparation and attendance at the Trial docket in the 5 th District Court on

    August 24, 2015.

 Attendance at the Capital and Non-Capital Training for the Prosecution CLE

    in Plano, Texas, August 26-28, 2015.

                                      III.

    This motion is made in good faith and not for purposes of delay.
                                     PRAYER

WHEREFORE, the State respectfully requests this Court permit leave for the belated

filing of Appellee’s Brief.

                                                       Respectfully submitted,




                                                       __/s/ Lauren N. Sutton______
                                                       LAUREN N. SUTTON
                                                       Texas Bar No. 24079421
                                                       601 Main Street
                                                       Texarkana, TX 75501
                                                       ASSISTANT DISTRICT
                                                       ATTORNEY




                          CERTIFICATE OF SERVICE


I hereby certify that a true and correct copy of the above and foregoing Motion to

Extend Time for Filing State’s Brief was forwarded to Mr. Troy Hornsby, counsel

for Appellant, on this the 31st day of August, 2015.



                                                       __/s/ Lauren N. Sutton______
                                                       LAUREN N. SUTTON